DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Dyke (US 9,434,437).
Regarding claim 2: Van Dyke teaches an electric connector device 40 for a human-powered vehicle 20 (Fig. 1), comprising: a connector base 42; and a coupling structure (e.g. fasteners located at openings 104 and described in Col. 3, lines 60-65) configured to detachably attach the connector base 42 to a base member of an additional device (at 48; Fig. 1) so that the connector base 42 is non-movably attached to the additional device (see Fig, 8), the additional device including an operating member 48 directly pivotally coupled to the base member 42 (see Fig. 8).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (US 2018/0057104).
Regarding claim 19: Komatsu teaches an electric device 10 for a human-powered vehicle (e.g. not shown but bicycle described in Para. 0094), comprising: a base member 12; a movable member 14 movably coupled to the base member 12 (see Fig. 3); circuitry 62 having a first side and a second side provided on a reverse side of the first side (see Fig. 8), the circuitry 62 being provided at one of the base member 12 and the movable member 14 (see Fig. 8); a wireless antenna 64 provided to the first side of the circuitry 62 (see Figs. 4 and 9); and a power-supply holder 50 configured to accommodate a power supply 68C (see Fig. 8), the power- supply holder 50 being provided to the first side of the circuitry 62 in a predetermined range (Fig. 9).
Komatsu does not explicitly teach wherein the power-supply holder being provided to accommodate the power supply to the first side of the circuitry in a predetermined range equal to or longer than 3 mm with respect to the wireless antenna.
Regarding the predetermined range of the power-supply holder equal to or longer than 3 mm with respect to the wireless antenna: Komatsu discloses a distance but does not disclose a particular value for this parameter. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a predetermined range of the power-supply holder equal to or longer than 3 mm with respect to the wireless antenna, since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.  See MPEP 2144.05. The advantage of having the power-supply holder being provided to accommodate the power supply to the first side of the circuitry in a predetermined range equal to or longer than 3 mm with respect to the wireless antenna is for providing adequate space between components to allow easy access for removing/reparing.

Allowable Subject Matter
Claims 1, 4-18, 21-22 are allowed.
Claims 3, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching an electric connector device for a human-powered vehicle, wherein the first and second connection ports being configured to receive a first and second cable directly from an outside of the connector base; this in combination with the remaining limitations of the claim. 
Regarding claims 4-18, 21-22: are allowable based on their dependency on claim 1.


Response to Arguments
Applicant’s arguments with respect to claims 2 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833